Oo Co NY DB nH &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-00439-RCJ-WGC Document5 Filed 07/29/20 Page 1 of 9

ELLEN J. WINOGRAD

Nevada State Bar No. 815

KELSEY E. GUNDERSON, ESQ.
Nevada State Bar No. 15238
WOODBURN AND WEDGE

6100 Neil Rd, Ste. 500

Reno, NV 89511

Tele: (775) 688-3000

Fax: (775) 688-3088
ewinograd@woodburnandwedge.com
kgunderson@woodburnandwedge.com
Attorneys for Defendant

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

MELINDA HOMAN, an individual;
Case No.: 3:20-cv-00439-RCJ-WGC

Plaintiff,
vs.

LITTLE PEOPLES HEAD START OF
NEVADA d/b/a and a/k/a LITTLE
PEOPLE’S HEAD START;
EMPLOYEE(S)/AGENT(S) DOES I-X;
and ROE CORPORATIONS XI-XXX,
inclusive,

Defendants.

 

 

DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT.

Defendant LITTLE PEOPLE’S HEAD START OF NEVADA (“LPHS”) a domestic non-
profit corporation, by and through its counsel, Woodburn and Wedge, hereby answers the First
Amended Complaint (the “Complaint”) filed against them on July 10, 2020, by MELINDA
HOMAN (“Plaintiff”) as follows:

VENUE AND JURISDICTION

LPHS responds to Plaintiffs Complaint as follows:

1, Responding to paragraphs 1, 3, and 5 of the Complaint, LPHS is without knowledge
or information sufficient to form a belief as to the truth of the allegations contained therein and
therefore denies said allegations.

2. Responding to paragraph 2 of the Complaint, LPHS admits this Court has

-l-

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-00439-RCJ-WGC Document5 Filed 07/29/20 Page 2 of 9

concurrent jurisdiction with Federal Court, as one or more Federal Questions are alleged in
Plaintiffs Complaint.

3. Responding to paragraph 4 of the Complaint, LPHS admits that Plaintiff designated
Clark Country as the venue for this proceedings, but LPHS denies that Clark County is the proper

venue.
PROCEDURAL REQUIREMENTS
4. LPHS repeats and realleges all admissions, denials and averments as to Plaintiff's
allegations 1-5 as if fully set forth herein.

5. Responding to paragraph 6 of the Complaint, LPHS denies each and every
allegation contained therein.

6. Responding to paragraph 7 of the Complaint, LPHS admits that a document entitled
Charge of Discrimination” is attached as Exhibit 1. To the extent the allegations seek to
characterize the contents of a written document, the document speaks for itself, and LPHS denies
the allegations to the extent they are inconsistent with the document.

7. Responding to paragraph 8 of the Complaint, LPHS admits that a document entitled
“Notice of Right to Sue” is attached as Exhibit 4. To the extent the allegations seek to characterize
the contents of a written document, the document speaks for itself, and LPHS denies the

allegations to the extent they are inconsistent with the document.

THE PARTIES
8. LPHS repeats and realleges all admissions, denials and averments as to Plaintiff's
allegations 1-8 as if fully set forth herein.
9, Responding to paragraph 9 of the Complaint, LPHS is without information or

knowledge sufficient to form a belief as to the truth of the allegations contained therein and
therefore denies said allegations.

10. Responding to paragraph 10 of the Complaint, LPHS admits that, at all times
relevant hereto, it is and was a domestic non-profit corporation registered with the Nevada

Secretary of State.
Mit

 
oO Oo SN

10
11
12
13
14
1
16
17
18
i)
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-00439-RCJ-WGC Document5 Filed 07/29/20 Page 3 of 9

11. | Responding to paragraph 11 of the Complaint, LPHS admits it was Plaintiff's
employer.

12. Responding to paragraphs 12, 13 and 16 of the Complaint, LPHS is without
information or knowledge sufficient to form a belief as to the truth of the allegations contained
therein and therefore denies said allegations.

13. Responding to paragraphs 14 and 15 of the Complaint, LPHS denies each and
every allegation contained therein.

FACTUAL ALLEGATIONS

14. LPHS repeats and realleges all admissions, denials and averments as to Plaintiff's
allegations 1-16 as if fully set forth herein.

15. Responding to paragraph 17 of the Complaint, LPHS admits that Plaintiff
commenced her employment with LPHS on August 8, 2010. LPHS denies each and every other
allegation contained therein.

16. Responding to paragraph 18 of the Complaint, LPHS denies each and every
allegation contained therein.

17. Responding to paragraph 19 of the Complaint, LPHS admits that a document
entitled “Employee’s Claim for Compensation / Report of Initial Treatment” is attached as Exhibit
2. To the extent the allegations seek to characterize the contents of a written document, the
document speaks for itself, and LPHS denies the allegations to the extent they are inconsistent
with the document.

18. Responding to paragraph 20, 21, and 22 of the Complaint, LPHS denies same.

19. Responding to paragraphs 23, 24, and 25 of the Complaint, LPHS admits that the
Plaintiff was terminated effective May 31, 2018. LPHS admits that a document from LPHS dated
May 31, 2018 is attached as Exhibit 3. LPHS denies all other allegations set forth in paragraphs
23, 24, and 25.

20. Responding to paragraphs 26 and 27 of the Complaint, LPHS admits the quoted
language is from LPHS’s Personnel Policy. LPHS denies all other allegations set forth in

paragraphs 26 and 27.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-00439-RCJ-WGC Document5 Filed 07/29/20 Page 4 of 9

21. Responding to paragraph 28, LPHS denies each and every allegation contained
therein.

22. Responding to paragraph 29 of the Complaint, LPHS admits that Plaintiff provides
various documentation from medical professionals to LPHS. LPHS denies each and every other
allegation contained therein.

23. Responding to paragraphs 29, 30, 31, 32, and 34 of the Complaint, LPHS denies
each and every allegation contained therein.

24. Responding to paragraphs 33 and 35 of the Complaint, LPHS admits Plaintiff
informed LPHS of her surgery. LPHS denies each and every other allegation contained therein.

FIRST CLAIM FOR RELIEF
TORTIOUS DISCHARGE
PUBLIC POLICY OF PROTECTING EMPLOYEES WHO PURSUE WORKERS’
COMPENSATION CLAIMS

25. LPHS repeats and realleges all admissions, denials and averments as to Plaintiff’s
allegations 1-35 as if fully set forth herein.

26. Responding to paragraph 37 of the Complaint, LPHS denies each and every
allegation contained therein.

27. Responding to paragraphs 38 and 39 of the Complaint, LPHS admits it is aware that
Plaintiff filled out a Worker’s Compensation form. LPHS denies each and every other allegation
contained therein.

28. Responding to paragraph 40 of the Complaint, LPHS denies each and every
allegation contained therein.

29. Responding to paragraph 41 of the Complaint, LPHS admits that the Plaintiff was
terminated effective May 31, 2018. LPHS denies each and every other allegation contained herein.

30. Responding to paragraphs 42, 43, 44, 45, 46, 47, 48, 49, and 50 of the Complaint,
LPHS is without information or knowledge sufficient to form a belief as to the truth of the
allegations contained therein and therefore denies said allegations.

Mit ff

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-00439-RCJ-WGC Document5 Filed 07/29/20 Page 5 of 9

SECOND CLAIM FOR RELIEF
VIOLATION OF AMERICANS WITH DISABILITIES ACT
42 U.S.C, § 12112 / NRS 613.310

31. LPHS repeats and realleges all admissions, denials and averments as to Plaintiff's
allegations 1-50 as if fully set forth herein.

32. Responding to paragraph 52 of the Complaint, LPHS is without information or
knowledge sufficient to form a belief as to the truth of the allegations contained therein and
therefore denies said allegations.

33. Responding to paragraph 53 and 54 of the Complaint, LPHS admits Plaintiff
informed LPHS of her surgery. LPHS denies each and every other allegation contained therein

34. Responding to paragraph 55 of the Complaint, LPHS denies each and every
allegation contained therein.

35. Responding to paragraphs 56, 57, 58, 59, 60, 61, 62, 63, 64, and 65 of the
Complaint, LPHS is without information or knowledge sufficient to form a belief as to the truth of
the allegations contained therein and therefore denies said allegations. |

THIRD CLAIM FOR RELIEF
RETALIATION
42 U.S.C. § 12203 et. seq. and NRS 613.340

36. LPHS repeats and realleges all admissions, denials and averments as to Plaintiff's
allegations 1-65 as if fully set forth herein.

37, Responding to paragraphs 67, 68, 69, 70, 71, 72, 73, 74, and 75 of the Complaint,
LPHS denies each and every allegation contained therein.

FOURTH CLAIM FOR RELIEF
NEGLIGENT HIRING, TRAINING, SUPERVISION AND RETENTION
38. LPHS repeats and realleges all admissions, denials and averments as to Plaintiff's
allegations 1-75 as if fully set forth herein.
Mill
Mit ff

 
10
11
12
13
14
15
16
17
18
19
20
21
. 22
23
24
25
26
27
28

 

Case 3:20-cv-00439-RCJ-WGC Document5 Filed 07/29/20 Page 6 of 9

39. Responding to paragraphs 77, 78, and 79 of the Complaint, LPHS admits it owes a
duty of reasonable care to its employees. LPHS denies each and every other allegation contained
therein.

40. Responding to paragraphs 80, 81, 82, 83, LPHS denies each and every allegation
contained therein.

41. Responding to paragraphs 84 and 85 of the Complaint, LPHS is without
information or knowledge sufficient to form a belief as to the truth of the allegations contained

therein and therefore denies said allegations.

AFFIRMATIVE DEFENSES

1, Plaintiff’s complaint fails to state a claim or cause of action upon which relief can
be granted.

2. Plaintiff's claims are barred by the statute of limitations.

3. Plaintiff has failed to exhaust administrative remedies as to some or all claims and
remedies.

4, Plaintiff does not have a protected “disability” as defined by the American with
Disabilities Act (“ADA”).

5. LPHS is not an employer subject to the provisions of the ADA.

6. Plaintiff never informed LPHS that she had a disability protected by the ADA.

7. To the extent Plaintiff had a disability protected by the ADA, Plaintiff never
requested reasonable accommodation therefor.

8. To the extent that any protected disability required LPHS to provide
accommodation, LPHS did so to the full extent under the ADA.

9. Plaintiff has failed to mitigate damages, if any, and to the extent of such failure to
mitigate, is precluded from recovery herein.

10. Plaintiff's claims are barred by the doctrine of lashes and/or the applicable statute
of limitations.

11. Plaintiff's claims are barred due to her at-will employment with LPHS.

12. Plaintiff's claims are barred by the doctrine of unclean hands.

-6-

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-00439-RCJ-WGC Document5 Filed 07/29/20 Page 7 of 9

13. Plaintiff did not suffer any injury or damages and any damages alleged by Plaintiff
are excessive and unconscionable for the purpose for which the amounts are to be owed.

14. Plaintiffs claims against LPHS fail to state a claim upon which attorney’s fees or
costs can be awarded. Further, any award of attorney fees must be limited to reasonable fees
actually and necessarily incurred.

15. Plaintiff's claims fail to allege a sufficient legal or factual basis allowing Plaintiff
to recover damages punitive damages. To the extent Plaintiff claims punitive damages, liability
and damages must be bifurcated for discovery and trail.

16. LPHS at all times acted in good faith and with reasonable grounds, on the
information available, that it had not violated Nevada or federal law. LPHS’s actions regarding
Plaintiff were taken with the good-faith belief that such actions complied with and conformed to
and relied upon all applicable state and federal laws.

17. LPHS presently has insufficient knowledge and information on which to form a
belief as to whether there exist additional, as yet unstated, affirmative defenses. LPHS reserves the

right to assert additional defenses or defenses of which they become knowledgeable during the

course of discovery.
PRAYER
LPHS pray as follows:

1. Judgment in LPHS’s favor and against Plaintiff according to the evidence;

2. That Plaintiff's Complaint be dismissed with prejudice;

3. That Plaintiff take nothing by way of her Complaint,

4, That LPHS be awarded their reasonable attorney fees and costs and costs of suit
defending against the Complaint; and

5. For such other and further relief as the Court may deem just and proper.
Mill
Mull
Mitt
LL

 

 
Oo Oo nN BD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-00439-RCJ-WGC Document5 Filed 07/29/20 Page 8 of 9

Affirmation pursuant to NRS 239B.030
The undersigned affirms that this document does not contain the personal information of
any person.
DATED this 27 day of July, 2020.
WOODBURN AWD WEDGE

 

 

Ellen J. Winegrad

Nevada Bar No. 815

Kelsey E. Gunderson

Nevada Bar No. 15238

Attorneys for Little People’s Head Start

 

 
oO 7S SN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-00439-RCJ-WGC Document5 Filed 07/29/20 Page 9 of 9

CERTIFICATE OF SERVICE
The undersigned hereby certifies that service of the foregoing DEFENDANT’S ANSWER

TO FIRST AMENDED COMPLAINT was made through CM/ECF or, as appropriate, by sending

a copy thereof by first-class mail from Reno, Nevada, addressed as follows:

Christian Gabroy, Esq.

Nevada State Bar No. 8805

Kaine Messer, Esq.

Nevada State Bar No. 14240

GABROY LAW OFFICES

The District at Green Valley Ranch

170 South Green Valley Parkway, Suite 280
Henderson, NV 89012

Tel: (702) 259-7777

christian@gabroy.com

kmesser@gabroy.com
Attorneys for Plaintiff

4"
DATED this 2) _ day of July, 2020.

SWAT)

Samantha Zysman

 
